COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-11-00513-CR


JOHN TRACY JOSEY                                                   APPELLANT

                                       V.

THE STATE OF TEXAS                                                      STATE


                                    ----------

          FROM THE 271ST DISTRICT COURT OF WISE COUNTY

                                    ----------

                        MEMORANDUM OPINION 1

                                    ----------

      Appellant John Tracy Josey appeals his conviction for evading arrest or

detention. A jury found Josey guilty of evading arrest, using a vehicle while in

flight, and using a deadly weapon while evading arrest. The jury also found that

he had been previously convicted for evading arrest, found true the punishment

enhancements for Josey’s two prior possession-of-a-controlled-substance

convictions, and assessed punishment of ninety-nine years’ confinement. As
      1
      See Tex. R. App. P. 47.4.
described below, we submitted this appeal without briefs filed by either party.

See Tex. R. App. P. 38.8(b)(4). After reviewing the record in the interest of

justice and finding no unassigned fundamental error, we affirm the trial court’s

judgment.

      Although Josey was represented by appointed counsel, he filed a pro se

notice of appeal on October 14, 2011.       On November 18, 2011, we notified

Josey’s counsel that a docketing statement had not been filed, and he informed

us that the trial court had held a hearing on Josey’s motion to proceed pro se on

November 17, 2011, and released him from further service.

      Josey filed a motion to abate on December 12, 2011. We granted this

motion and abated and remanded the case to the trial court to determine whether

Josey wished to prosecute his appeal, was indigent, and wished to represent

himself. The trial court filed a record from its November 17, 2011 hearing in

which it admonished Josey on self-representation and determined that he wished

to prosecute his appeal pro se. In a February 9, 2012 letter, we informed Josey

that his pro se brief was due on March 12, 2012.

      When we received no brief from Josey, we again abated his appeal for the

trial court to determine whether Josey wished to prosecute his appeal. The trial

court held another hearing in which it admonished Josey regarding self-

representation and determined that he wished to prosecute his appeal pro se.

On June 6, 2012, we ordered Josey to file his brief by July 6, 2012.




                                        2
      After again receiving no brief from Josey, we abated his appeal on August

21, 2012, for the trial court again to determine whether Josey wished to

prosecute his appeal. The trial court held a hearing in which it admonished

Josey and determined for the third time that he wished to prosecute his appeal

pro se. On December 3, 2012, we ordered Josey to file a brief by January 17,

2013, or his appeal would be submitted without briefs. After receiving no brief,

we notified the parties that the appeal would be submitted without briefs on

February 28, 2013. See Tex. R. App. P. 38.8(b)(4).

      Because Josey has failed to file a brief, no issues or points are properly

before this court. See Tex. R. App. P. 38.1(f). We have reviewed the record in

the interest of justice, see Tex. R. App. P. 38.8(b)(4), and found no unassigned

fundamental error. See Lott v. State, 874 S.W.2d 687, 688 (Tex. Crim. App.

1994). We affirm the trial court’s judgment and deny all pending motions. 2


                                                   PER CURIAM

PANEL: MCCOY, WALKER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 22, 2013


      2
       After submission, Josey filed several motions with this court––a motion to
abate, a motion for supplemental material allegation, a motion to reconsider our
denial of a prior motion to stay, and a motion to strike two State exhibits. These
motions fail to sufficiently excuse Josey’s failure to file a brief and do not point
the court to the requisite fundamental error.


                                         3